Citation Nr: 0931553	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  96-22 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a musculoskeletal 
disability, claimed as a back disability, to include as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for diverticulosis and 
diverticulitis, to include as secondary to service-connected 
PTSD.

3.  Entitlement to service connection for bladder cancer, to 
include as secondary to service-connected PTSD.

4.  Entitlement to service connection for urethritis, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
October 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Procedural history

The gastrointestinal issue

In a December 2002 decision, the Board denied service 
connection for a gastrointestinal disorder, to include 
residuals of duodenal ulcer, GERD, diverticulosis, and 
diverticulitis.  The Veteran appealed the Board's December 
2002 decision to the United States Court of Appeals for 
Veterans Claims (the Court).  By a February 2006 Order, the 
Court vacated the December 2002 Board decision and remanded 
the case for further development.  

In June 2006 and again in August 2007, the Board remanded the 
issue of service connection for diverticulosis and 
diverticulitis for further development.  In a November 2008 
supplemental statement of the case (SSOC), the RO continued 
the previous denial.

The other issues

In a July 2005 rating decision, the RO, in pertinent part, 
denied the Veteran's claims of entitlement to service 
connection for a musculoskeletal disorder and bladder cancer, 
to include as secondary to the service-connected PTSD.  
That decision also found that new and material evidence had 
not been received to reopen a previously-denied claim of 
entitlement to service connection for urethritis on a direct 
basis, and denied service connection for the same disability 
as secondary to the service-connected PTSD.  The Veteran 
timely expressed disagreement as to those denials.  

In June 2006, the Board remanded those claims so that the RO 
could issue a Statement of the Case (SOC).  In April 2007, 
the RO issued a SOC as to these claims.  In June 2007, the 
Veteran perfected an appeal of those denials by submitting a 
VA Form 9.  

In August 2007, the Board determined that the claim regarding 
urethritis should be reviewed on a de novo basis.  A February 
1989 rating decision which the RO interpreted as a previous 
final denial on service connection for urethritis merely 
denied service connection for a prostate disorder and not 
specifically for urethritis.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008) [claims based on distinctly diagnosed 
diseases or injuries must be considered as separate and 
distinct claims.]  In August 2007, the Board remanded these 
three claims for further development.  
In the November 2008 SSOC, the RO continued the previous 
denials. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Issues no longer on appeal

In August 2007, the Board granted service connection for 
gastroesophageal reflux disease (GERD) with functional bowel 
disorders, and denied service connection for residuals of a 
duodenal ulcer, to include as secondary to service-connected 
PTSD.  The Board also granted a 70 percent disability rating 
for PTSD and a total disability rating based on individual 
unemployability (TDIU).  The Board granted an effective date 
of October 27, 2002 for the assignment of a 50 percent 
disability rating for PTSD.  The Veteran appealed to the 
Court.  In March 2008, the Court dismissed the Veteran's 
appeal.  Those issues have therefore been resolved.  See 38 
C.F.R. § 20.1100 (2008).

In August 2007, the Board remanded the claims of service 
connection for a cardiovascular disorder, to include as 
secondary to service-connected PTSD, and impotence, to 
include as secondary to service-connected PTSD, for further 
development.  In a November 2008 rating decision, service 
connection was granted for a cardiovascular disorder, to 
include hypertension, and a 10 percent disability rating was 
assigned effective May 17, 2004.  Also, special monthly 
compensation based on loss of use of a creative organ was 
granted effective May 17, 2004.  To the Board's knowledge, 
the Veteran has not disagreed with the assigned rating or the 
effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
current lumbar spine disability is not related to in-service 
postural back strain or to any other incident of the 
Veteran's military service.

2.  The competent medical evidence of record does not support 
a conclusion that the Veteran's current lumbar spine 
disability is caused by or aggravated by his service-
connected PTSD.

3.  The competent medical evidence of record does not support 
a finding that the Veteran currently has diverticulosis 
and/or diverticulitis.

4.  The competent medical evidence of record does not support 
a finding that the Veteran currently has bladder cancer or 
residuals thereof.

5.  The competent medical evidence of record does not support 
a finding that the Veteran currently has urethritis.


CONCLUSIONS OF LAW

1.  The lumbar spine disability was not incurred in or 
aggravated by service, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The lumbar spine disability is not proximately due to or 
the result of the Veteran's service-connected PTSD.  38 
C.F.R. § 3.310 (2008).

3.  Diverticulosis and diverticulitis were not incurred in or 
aggravated by service, and are not proximately due to or the 
result of the Veteran's service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  Bladder cancer and residuals thereof were not incurred in 
or aggravated by service, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  Bladder cancer and residuals thereof are not proximately 
due to or the result of the Veteran's service-connected PTSD.  
38 C.F.R. § 3.310 (2008).

6.  Urethritis was not incurred in or aggravated by service, 
and are not proximately due to or the result of the Veteran's 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a lumbar spine 
disability, diverticulosis and diverticulitis, bladder cancer 
and residuals thereof, and urethritis.  He contends that 
these disabilities were caused by an in-service injury; or in 
the alternative, that they are caused or aggravated by his 
service-connected PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In February 1998, the Board remanded the issue of new and 
material evidence for a gastrointestinal disability for 
further development.  Pursuant to the February 1998 remand, 
the Veteran was supposed to be scheduled for a Travel Board 
hearing; however, he withdrew his request for a such a 
hearing in April 1998.  In November 1999, the Board reopened 
the claim of service connection for a gastrointestinal 
disability.  

Pursuant to the November 1999 Board remand, the RO obtained 
VA treatment records.  Also, pursuant to that remand, the 
Veteran underwent VA examination in February 2002 and the 
February 2002 VA examiner rendered a medical nexus opinion 
regarding the Veteran's gastrointestinal disorder, in 
conformity with the Board's remand instructions.  

In any event, the February 2006 Order of the Court did not 
raise any Stegall concerns with respect to the February 1998 
and November 1999 Board remands.  Cf. Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].

In June 2006, the Board remanded the claim of entitlement to 
service connection for a gastrointestinal disorder for a 
medical opinion as to whether any current gastrointestinal 
disorder is related to active service and whether any current 
gastrointestinal disorder is secondary to the service-
connected PTSD.  The Board also remanded the claims of 
service connection for a lumbar spine disability, bladder 
cancer, and urethritis for the RO to issue a SOC.  In April 
2007, the RO issued a SOC, and the Veteran perfected an 
appeal.  

In the June 2006 remand, the Board requested that the RO 
provide the Veteran to provide additional notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, a March 2006 letter which was not of record at the 
time of the June 2006 remand reflects that the Veteran 
received such notice pursuant to Dingess/Hartman.  Thus, the 
Veteran is not prejudiced by the RO's failure to provide the 
Veteran with another Dingess/Hartman letter since such a 
letter would be superfluous.

In August 2007, the Board remanded all of these claims for 
the RO to obtain medical nexus opinions regarding direct and 
secondary service connection.  In September 2008, the Veteran 
underwent a VA examination.  The examiner rendered a medical 
nexus opinion as to the lumbar spine disability.  The 
examiner did not diagnose diverticulosis, diverticulitis, 
bladder cancer or residuals thereof, or urethritis.  
Therefore, that examiner did not have to render an opinion on 
whether these disabilities are related to active service or 
to service-connected PTSD.  All of these claims were 
readjudicated in November 2008 SSOC.  

Therefore, the Board finds that the RO has complied with the 
directives of the Board remands.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his service connection claim in 
letters sent in July 2001, December 2003, June 2005, and 
March 2006, which were specifically intended to address the 
requirements of the VCAA.  The July 2001 VCAA letter informed 
the Veteran of the evidence necessary to establish direct 
service connection.  The December 2003 and June 2005 VCAA 
letters informed the Veteran of the evidence necessary to 
establish direct service connection and secondary service 
connection.  Accordingly, the Veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the service 
connection claims.

As for the evidence to be provided by the Veteran, in the 
July 2001, December 2003, and June 2005 VCAA letters the RO 
asked the Veteran to identify and send relevant medical 
evidence.  In the VCAA letter, the RO provided the Veteran 
with VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the July 2001, December 2003, and June 2005 VCAA 
letters, the Veteran was informed that VA would provide a 
medical examination or obtain a medical opinion if it is 
necessary to make a decision on his claim.  [VA examinations 
were conducted in July 2001, February 2002, October 2006, and 
September 2008.]

In the July 2001 VCAA letter, the Veteran was told that VA 
had requested VA treatment records and a VA examination and 
that VA would make reasonable efforts to help him get 
evidence to support his claim.  In the December 2003 and June 
2005 VCAA letters, the Veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
Veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the June 2005 VCAA letter, the RO further informed the 
Veteran that he should submit any evidence in his possession 
relevant to his claim, as follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the June 27, 2005 VCAA letter, page 3.  The VCAA 
letter thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letter informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353, 23,353-56 
(Apr. 30, 2008) [codified at 38 C.F.R. § 3.159 (2008)].  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.]


In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Element (2), existence of a disability, are not at issue as 
to the back disability.  The back disability claim was denied 
based on element (3), relationship of such disability to the 
Veteran's service.  As to the other claims, elements (2) and 
(3) are at issue.  As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to these crucial elements regarding these claims.  
The RO specifically addressed elements (4) and (5), degree of 
disability and effective date,  in the March 2006 VCAA 
letter.  Because the Veteran's claims are being denied, 
elements (4) and (5) remain moot.

The Veteran is represented in this matter by an attorney, who 
is presumed to be familiar with the VCAA.  See Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) [appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error"].  The attorney has not 
indicated that she believes that there is currently a lack of 
VCAA compliance.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes the Veteran's service 
treatment records, VA treatment records, and reports of VA 
examinations, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained.

When VA does undertake to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the reports of the July 2001, 
February 2002, October 2006, and September 2008 VA 
examinations obtained in this case are more than adequate.  
The reports of the VA examinations reflect that  VA examiners 
reviewed the Veteran's claims file in three out of four 
cases, conducted a physical examinations, and provided 
thorough reasons and bases for the opinions rendered.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has retained the services of an 
attorney.  He testified before a Hearing Officer at the RO in 
June 1998.  As noted in the Stegall concerns section of this 
decision, in April 1998 the Veteran withdrew his request for 
a Travel Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for a musculoskeletal 
disability, claimed as a back disability, to include as 
secondary to service-connected PTSD.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Service-connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2008).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2008); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

During the pendency of this appeal, 38 C.F.R. § 3.310(b) 
(2008) was amended effective October 10, 2006 to provide the 
following as to aggravation of nonservice-connected 
disabilities:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The RO provided the Veteran with the amended version of 
38 C.F.R. § 3.310(b) in the April 2007 SOC.  Although the 
overall intention of the amendment to implement the Allen 
decision, the amended 38 C.F.R. § 3.310(b) clearly institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  The Court in Allen was not concerned 
with, and did not address, such an evidentiary requirement.  
Notably, in addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C.A. 
§ 501 as the supporting authority and not Allen.  See 71 Fed. 
Reg. at 52,744-45.  Therefore, the Board finds that the more 
favorable law is the holding in Allen and that the holding in 
Allen applies to this case and not the new version of 
38 C.F.R. § 3.310(b).  

Analysis

With respect to Hickson and Wallin element (1), current 
disability, the medical evidence shows that the Veteran has 
lumbar spinal stenosis, degenerative disc disease, and 
degenerative joint disease.  See, e.g., the report of the 
September 2008 VA examination.  Therefore, Hickson and Wallin 
element (1) has been shown.

Service connection is in effect for PTSD.  Accordingly, 
Wallin element (2) has been satisfied.  [The Board observes 
in passing that the Veteran is also service connected for 
GERD with functional bowel disorders and a cardiovascular 
disorder to include hypertension, and that he is receiving 
special monthly compensation for loss of a creative organ.  
He does not appear to contend that his GERD, cardiovascular 
disorder, or impotence is responsible for his lumbar spine 
disability, and the record on appeal does not so suggest.]

With respect to Hickson element (2), the service treatment 
records indicate that in May 1961 the Veteran complained of 
low back pain.  The impression was postural back strain.  In 
addition, the Veteran is considered by VA to be a veteran of 
combat.  In 1953 his ship was hit by enemy fire while 
performing mine sweeping duties off the coast of Korea.  The 
combat presumptions are therefore applicable.  Hickson 
element (2) is therefore satisfied.  

The Board adds that service treatment records show no 
diagnosis of arthritis of the lumbar spine.  Degenerative 
changes of the lumbar spine were noted on VA x-rays taken in 
March 2001.  The Veteran's arthritis was first noted many 26 
years after the Veteran left military service in October 
1961, long after the expiration of the one-year presumptive 
period in 38 C.F.R. § 3.309(a) (2008).  

The critical question is whether Hickson and Wallin element 
(3), medical nexus, is satisfied.  There is of record only 
one competent nexus opinion, which is contained in the report 
of the September 2008 VA examination.  That opinion was not 
favorable to the Veteran's claim.  The September 2008 VA 
examiner opined that it is not as likely as not that the 
Veteran's current lumbar spine disability stemmed from his 
military service period.  The examiner added the single in-
service  treatment for non-traumatic back pain in 1961 was 
not compelling evidence.
The September 2008 VA examiner further stated that there was 
no probable connection between the Veteran's lumbar spine 
disability and his PTSD.  The examiner noted that no 
increased correlation for lumbar stenosis, degenerative disc 
disease or degenerative joint disease with PTSD is found in 
the medical literature and that there is no mechanism which 
would explain a causal effect.

The Veteran's counsel has submitted various medical treatises 
regarding a relationship between PTSD and musculoskeletal 
disabilities, to include back pain and arthritis.  Medical 
treatise information which is general or inconclusive is 
insufficient to support a claim.  See Sacks v. West, 11 Vet. 
App. 314 (1998).  A medical treatise, textbook, or article 
must provide more than speculative, generic statements.  
Rather, it must discuss medical relationships with a degree 
of certainty for the facts of a specific case.  See Wallin, 
supra.  

Here, the treatises appear to indicate that a PTSD diagnosis 
is associated with a higher likelihood of musculoskeletal 
disorders; that researchers found that PTSD was related to 
musculoskeletal symptoms among male firefighters; that 
chronic pain and PTSD frequently co-occur; and that among 
men, PTSD is associated with an increased likelihood of 
arthritis.  Significantly, however, these medical treatises 
appear to indicate that PTSD and musculoskeletal complaints 
coexist at times; they and do not indicate that PTSD 
generally causes or aggravates back problems.  Moreover, and 
crucially, these treatises in no way pertain to the Veteran's 
specific circumstances.  See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) [medical treatises which are speculative, general or 
inconclusive in nature cannot support a claim].  This 
information is not competent medical nexus evidence.    

To the extent that the Veteran contends that his lumbar spine 
disability is related to his active service or to his 
service-connected PTSD, it is well-settled that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board adds that the combat presumption does not 
automatically establish medical nexus.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996) [section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service]. A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events. See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).
In this case, the Veteran has not done so.

Implicit in the Veteran's presentation is the contention that 
his low back symptomatology began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).  Supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  

In this case, there were no medical findings pertaining to a 
lumbar spine disability until at the earliest 1988, many 
years after active service.  The Board also notes that the 
Veteran filed a claim for service connection for "stomach 
trouble" in August 1962, within a year after service, in 
which he did not claim that he had back pain or that he was 
seeking service connection for a back disability.

The September 2008 VA examiner clearly considered and 
discounted the Veteran's report of continuous back symptoms 
after service.  See the report of the September 2008 VA 
examination, pages 24, 35-36.  Thus, the weight of the 
evidence shows that a back disability did not exist for many 
years after service. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].  

In short, the Board finds that supporting medical evidence is 
lacking.  Continuity of symptomatology has not been 
demonstrated.

For the reasons stated above, Hickson element (3), medical 
nexus, has not been satisfied, and the Veteran's claim fails 
on that basis.

Conclusion

In summary, in the absence of the third required Hickson and 
Wallin element, medical nexus, the Board concludes that a 
preponderance of the evidence is against the claim of 
entitlement to service connection for a musculoskeletal 
disability, claimed as a back disability, on both direct and 
secondary bases.  The benefit sought on appeal is accordingly 
denied.



2.  Entitlement to service connection for diverticulosis and 
diverticulitis, to include as secondary to service-connected 
PTSD.

3.  Entitlement to service connection for bladder cancer, to 
include as secondary to service-connected PTSD.

4.  Entitlement to service connection for urethritis, to 
include as secondary to service-connected PTSD.

Because these issues involve the application of the same law 
to virtually the same facts, the Board will address them 
together.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated. 

For malignant tumors, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists]; see also Chelte v. Brown, 10 Vet. App. 
268 (1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].  

The Court held in McClain v. Nicholson, 21 Vet. App. 319 
(2007), that so long as the Veteran had a diagnosed 
disability during the pendency of the claim, service 
connection criteria requiring a current disability was 
satisfied.  In that regard, the Veteran filed his claim for a 
gastrointestinal disability in September 1994 and his claims 
for bladder cancer and urethritis in February 2004.

Analysis

Diverticulosis and diverticulitis

With respect to first Hickson/Wallin element, current 
disability, namely whether the Veteran currently has 
diverticulosis and diverticulitis, this is a medical question 
which the Board cannot answer itself.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  There is conflicting medical 
evidence as to this crucial point.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Both the United States Court of Appeals for the Federal 
Circuit and the Court have specifically rejected the 
"treating physician rule."  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); see also Guerrieri, supra.  Instead, 
in offering guidance on the assessment of the probative value 
of medical opinion evidence, the Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

Evidence in favor of the Veteran's claim is as follows.

A September 1999 VA colonoscopy does not show the presence of 
diverticulosis and diverticulitis.  The report of the 
September 1999 VA colonoscopy shows a primary diagnosis of 
pedunculated polyps and a secondary diagnosis of internal 
hemorrhoids.  

The report of a July 2001 VA examination shows that the 
Veteran reported episodes suggestive of diverticulitis.  The 
VA examiner noted that the Veteran had diverticulosis and 
episodes of diverticulitis per the Veteran's history.  There 
is no indication that the VA examiner reviewed a report of 
the September 1999 colonoscopy.  The report of a February 
2002 VA examination reflects that the examiner stated that 
the Veteran had a history of diverticulosis according to the 
latest colonoscopy report.  However, the report of the 
September 1999 VA colonoscopy does not show the presence of 
diverticulosis and diverticulitis.  

A November 2002 statement from the Veteran's treating 
physician indicates that he had a history of diverticulosis.  

A report of a July 2003 VA colonoscopy reflects that the 
diagnosis was a cecal polyp.  Diverticulosis and 
diverticulitis were not mentioned.

The report of an October 2006 VA examination reflects that 
the Veteran reported a history of diverticulosis.  However, 
the VA examiner noted that diverticulosis was not mentioned 
on the report of the September 1999 VA colonoscopy.  

The report of the September 2008 VA examination shows that 
the examiner noted that there were no records in the claims 
file showing that the Veteran was treated for diverticulosis 
and diverticulitis and that the 1999 VA colonoscopy revealed 
no diverticuli.  The examiner added that the Veteran is not 
being currently treated for diverticulosis, nor is this 
disability on his current problem list.  The examiner 
indicated that there is no evidence to support a diagnosis of 
diverticulosis and diverticulitis.

The Board places greater weight of the report of the 
September 2008 VA  examination and on the negative 
colonoscopies than it does on various medical reports which 
diagnose diverticulitis or diverticulosis based on the 
Veteran's reported history.  In that regard, the September 
2008 VA examination report is consistent with the five 
volumes of treatment records, which show no treatment for 
diverticulosis and diverticulitis.  As such, the Board finds 
the September 2008 VA examination report to be highly 
probative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion"].  

A review of the medical evidence shows that all impressions 
of diverticulitis or diverticulosis are based on the 
Veteran's reported history.  There is in fact no evidence of 
any medical treatment for the claimed disabilities.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service 
connection may not be granted for a diagnosis of a disability 
by history].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court stated that the Board may reject a medical opinion that 
is based on facts provided by the veteran if they have been 
found to be inaccurate or because other facts present in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion. 
In this case, the objective medical evidence, including two 
colonoscopies, does not in fact demonstrate the presence of 
diverticulitis or diverticulosis. 

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the Federal Circuit in Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) and Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  Hickson element (1) is not satisfied, and the 
direct service connection claim fails on that basis.  

Pursuant to the February 2006 Court Order, the Board is also 
considering the Veteran's claim on a secondary basis.  
However, in the absence of evidence of diagnosed 
diverticulosis and diverticulitis, Wallin element (1) is not 
met and service connection may not be granted for this 
disorder on this basis alone.

Residuals of bladder cancer

It is undisputed that the Veteran had bladder cancer in May 
2001.  With respect to Hickson and Wallin element (1), the 
question is whether the Veteran has a current disability, 
i.e. a recurrence of bladder cancer or the presence of 
residuals of bladder cancer since he filed his claim in 
February 2004.

The VA intravenous pyelograms and cystoscopies, other VA 
treatment records, and the report of the September 2008 VA 
examination show no recurrence of bladder cancer.  The 
Veteran and his counsel have not alleged that he has had a 
recurrence of bladder cancer.

Turning to residuals of bladder cancer, an April 2004 VA 
treatment record notes that the Veteran reported that he 
"[h]as some urinary dribbling as a result" of his bladder 
cancer.   This notation appears to be history given by the 
Veteran; no diagnosis or treatment were noted.  

The report of the September 2008 VA examination reflects that 
the Veteran similarly reported urinary dribbling.  The 
September 2008 VA examiner specifically determined that there 
were no residuals of the bladder cancer and its treatment.  A 
history of benign prostate hypertrophy was noted.  

The Board places great weight of the report of the September 
2008 VA  examination.  The examiner's conclusion that there 
were no residuals of bladder cancer is consistent with 
medical treatment records, which do not indicate that the 
Veteran has any residuals of bladder cancer except for the 
above-mentioned April 2004 comment.  As such, the Board finds 
the September 2008 VA examination report to be highly 
probative.  

In short, the notation on the April 2004 VA treatment record 
is completely at odds with the remainder of the medical 
tests, examination reports, and treatment records of record.  
Based on the entire record, the Board assigns this comment 
virtually no weight of probative value as to the matter of 
whether the Veteran currently has any residuals of bladder 
cancer.

To the extent that the Veteran himself contends that his 
urinary symptomatology is a residual of his bladder cancer, 
the Board again notes that laypersons are not competent to 
comment on medical matters such as diagnosis and that any 
such statement cannot be accepted by the Board.  See 
Espiritu, supra.
 
In the absence of evidence of current diagnosis of bladder 
cancer or residuals thereof, Hickson and Wallin element (1) 
is not met, and service connection may not be granted.

Urethritis

The Veteran's treating physician diagnosed urethritis in 
February 2002.  Once again, the question before the Board is 
whether the Veteran has had urethritis since he filed his 
claim in February 2004.  See McClain, supra.

VA treatment records dated in 2004 reflect that the Veteran 
reported to his treating psychologist that he had chronic 
pain secondary to urethritis.  These notations are clearly 
history given by the Veteran and not competent medical 
evidence of a current diagnosis of urethritis.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription 
of a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"].

An April 2005 VA treatment record shows an assessment of 
dysuria.  However, dysuria is a symptom, not a diagnosed 
disability.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) [symptoms such as pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].

Recent VA treatment records show no diagnosis of urethritis.  
A cystoscopy in May 2007 revealed no findings consistent with 
urethritis.

Significantly, the report of the September 2008 VA 
examination shows that the examiner noted that since 1954 the 
Veteran had experienced episodes of urethritis but that all 
recent urinanalyses have been negative.  The examiner 
indicated that the Veteran had a history of bladder cancer 
and benign prostate hypertrophy, but that no urethral 
pathology had been found.  The examiner noted that the 
Veteran had not had urethritis in recent years and that a 
cystoscopy in May 2007 revealed no findings in connection 
with urethritis.  The examiner determined that there was no 
evidence for a diagnosis of urethritis.  The board finds this 
report and opinion to be highly probative, as it takes into 
account the Veteran's medical history and reviews diagnostic 
findings.  See Bloom, supra.

In the absence of evidence of current diagnosis of 
urethritis, Hickson and Wallin element (1) is not met.  
Service connection may not be granted for this disorder on 
this basis alone.

Conclusion
 
In summary, in the absence of the first required Hickson and 
Wallin element, current disability, the Board concludes that 
a preponderance of the evidence is against the claims of 
entitlement to service connection for diverticulosis and 
diverticulitis, bladder cancer, and urethritis on both direct 
and secondary bases.  The benefits sought on appeal are 
accordingly denied.


ORDER

Service connection for a musculoskeletal disability, claimed 
as a back disability, on a direct basis and as secondary to 
the service-connected PTSD, is denied.

Service connection for diverticulosis and diverticulitis, on 
a direct basis and as secondary to the service-connected 
PTSD, is denied.

Service connection for bladder cancer, on a direct basis and 
as secondary to the service-connected PTSD, is denied.

Service connection for urethritis, on a direct basis and as 
secondary to the service-connected PTSD, is denied.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


